Case: 1:21-cv-03836 Document #: 46-1 Filed: 09/16/21 Page 1 of 3 PageID #:931




                            Exhibit 1
 Case: 1:21-cv-03836 Document #: 46-1 Filed: 09/16/21 Page 2 of 3 PageID #:932




        Oakley, Inc. v. CKFON OUTDOOR CO.,LT D Store, et al. ‐ Case No. 21‐cv‐3836


                                   Schedule A
No.   Seller Aliases                            No.   Seller Aliases
  1   CKFON OUTDOOR CO.,LT D Store                2   liang jialiang's store
  3   Ninth World Fitness shop Store              4   My Fitness Equipment Store
  5   Aliqite Cycling Store                       6   MARTIN‐FOX Store
  7   We Fun Store                                8   NEENCA Store
  9   3 period Store                             10   CoolMart Outdoor Store
 11   Zichen Cycling Store                       12   Uuyee Store
 13   SNiMO Store                                14   Rankin Store
 15   VV fishing Store                           16   up the heartbeat Store
 17   Traveler's spring Store                    18   Outdoor personof the shop Store
 19   camping cycling Store                      20   on the way outdoor Store
 21   KKY‐Online Store                           22   YLY riding Store
 23   Outdoor equipment experience Store         24   ruoyijiqiren
 25   SXQWSY                                     26   GUOQIANH
 27   HUIHUIGO                                   28   HOUAIHUA
 29   Aislent                                    30   boyandgirlfriend
 31   DAMAIWANGLUOKEJI                           32   Cake Bubble
 33   FuYiHeng                                   34   Live 4 Sports Store
 35   goodoutdoors                               36   ftiier
 37   qianshu33                                  38   sportoutdoor123
 39   childrendm                                 40   DISMISSED
 41   DISMISSED                                  42   DISMISSED
 43   ouyangouyang                               44   radton.liga


No.   Online Marketplaces                      No.    Online Marketplaces
  1   aliexpress.com/store/1817326                2   aliexpress.com/store/203953
  3   aliexpress.com/store/4658188                4   aliexpress.com/store/910361079
  5   aliexpress.com/store/910439160              6   aliexpress.com/store/910948005
  7   aliexpress.com/store/911355021              8   aliexpress.com/store/911727067
  9   aliexpress.com/store/911761591            10    aliexpress.com/store/911770668
 11   aliexpress.com/store/911792730            12    aliexpress.com/store/911828351
 13   aliexpress.com/store/911835401            14    aliexpress.com/store/911861104
 15   aliexpress.com/store/911883332            16    aliexpress.com/store/911893198
 17   aliexpress.com/store/911928467            18    aliexpress.com/store/911932522
 19   aliexpress.com/store/911936587            20    aliexpress.com/store/911963003
                                           1
  Case: 1:21-cv-03836 Document #: 46-1 Filed: 09/16/21 Page 3 of 3 PageID #:933




No. Online Marketplaces                    No. Online Marketplaces
 21 aliexpress.com/store/912063869          22 aliexpress.com/store/912069790
 23 aliexpress.com/store/912142059          24 amazon.com/sp?seller=A2HNNLWDM
                                               9LYUM
 25 amazon.com/sp?seller=A2O4H5LZP          26 amazon.com/sp?seller=A2WRCDPX44
    8IXVN                                      O1M5
 27 amazon.com/sp?seller=A3D4YZINS          28 amazon.com/sp?seller=A3GUI2YJO87L
    MIJ30                                      7H
 29 amazon.com/sp?seller=A3J99DKIKI         30 amazon.com/sp?seller=A3PIML6QMG
    W1T6                                       KA12
 31 amazon.com/sp?seller=A9JHBGGM5          32 amazon.com/sp?seller=A9LS0A53QPV
    FNL1                                       4F
 33 amazon.com/sp?seller=AV4JFNAUN          34 dhgate.com/store/20231890
    SE1D
 35 dhgate.com/store/20494958               36   dhgate.com/store/20597197
 37 dhgate.com/store/21161092               38   dhgate.com/store/21552471
 39 dhgate.com/store/21691145               40   DISMISSED
 41 DISMISSED                               42   DISMISSED
 43 ebay.com/usr/ouyangouyang               44   ebay.com/usr/radton.liga




                                       2
